DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE 

The name of the inventor is spelled different in the Oath and Declaration and in the Application Data Sheet. 

Election/Restrictions

Applicant’s election without traverse of claims 1 – 10 and 17 – 20 in the reply filed on 01/08/2021 is acknowledged.  Furthermore, during a telephone conversation with Alan Kalb on 02/22/2021 a provisional election was made without traverse to prosecute the invention of Species of Figures 1 – 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Species of Figures 4 – 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Species. Additionally, the Examiner disagrees that claims 10 and 20 are described by the elected embodiment of Species of Figures 1 – 3. Claims 10 and 20 are withdrawn from further consideration by the examiner.  

                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyle et al. (US 2,511,713).
With respect to claims 1 and 17, Hoyle et al. teach a noise abatement system comprising 2at least one fluid circulation chamber (Fig.4, Item 10) to receive at least one flow of fluid; 3at least one vorticity-inducing component (Fig.4, Item 16a) adjacent to the at least one fluid circulation 4chamber, the at least one vorticity-inducing component to redirect the at least one flow of 5fluid tangentially to an inside perimeter wall of the at least one fluid circulation chamber to 6create fluctuations in a flow and pressure of the fluid causing increased and variable vorticity 7within the at least one fluid circulation chamber; and 8at least one vorticity-interaction region (Fig.4, Item 11) in communication with the at least 
With respect to claim 12, Hoyle et al. teach wherein the at least one fluid circulation chamber comprises a 2cylindrical chamber (Fig.5).  
With respect to claim 13, Hoyle et al. teach wherein the at least one vorticity-inducing component is 2configured to create a vortex diode comprising hysteretic flow pressure resistance of the 3fluid (Col.2, Line 32 – Col.3, Line 30 and Col.4, Lines 11 – 25).  
1	With respect to claim 17, Hoyle et al. teach comprising at least one input pipe (Figs.4 and 5, Item 4a) operatively connected to the 2at least one fluid circulation chamber (Figs.4 and 5, Item 10)  
With respect to claim 18, Hoyle et al. teach wherein the at least one input pipe is positioned tangential to 2the at least one fluid circulation chamber (Fig.5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle et al. (US 2,511,713) in view of Walker (US 2,646,854).

On the other hand, Walker teaches a noise abatement system comprising a vorticity-inducing component (Fig.1) 2comprising at least one radial expansion component (Fig.1, Item 6) to radially expand the at least one flow of 3fluid, and wherein the at least one radial expansion component is configured to receive the at least one flow of fluid in an axial direction and ARL 17-2339disperse the at least one flow of fluid in a tangential direction (Col.1, Line 35 – Col.2, Line 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Walker configuration with the Hoyle et al. design because it would change the direction of the flow while maintaining its swirling motion and additionally help the flow expand, in this manner further decreasing the sound waves energy and improving the acoustic characteristics of the system.
   With respect to claim 15, Walker teaches wherein the at least one fluid circulation chamber that 2disperses the at least one flow of fluid in the tangential direction creates a vortex circulation 3of the at least one flow of fluid (Col.1, Line 35 – Col.2, Line 3).  

With respect to claim 9, the Examiner takes official notice that it is well known in the art to provide the at least one input pipe comprising a multi-shaped 2configuration that transitions from a substantially curved configuration to a substantially 3quadrilateral configuration because it would help the flow expand when entering the noise abatement system.
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 13, 2021